Exhibit 10.11

 

 

August 25, 2017

 

Avant Diagnostics, Inc.

 

Preferred Share Exchange

 

Binding Terms

 



 

This term sheet expresses the terms and conditions by which Infusion 51a, LP
(“Infusion”) and Xpress Group International Limited (“Xpress”) (Infusion, Xpress
and other permitted third parties may be collectively referred to as the
“Group”) wish to exchange certain securities of Avant Diagnostics, Inc.
(“Avant”) into a newly created Avant preferred share structure.

 

Summary:

The Group may exchange, at their discretion, the Senior Secured Convertible
Notes (the “June 2017 Notes”) investment it made into Avant in June and August
2017 for a preferred share structure (Series A Preferred Shares, or “Series A”).
Upon the investment of $750,000 by the Group, in whole or in part, the Series A
is convertible into common shares that would result in the ownership of 49.99%
of the then outstanding common shares of Avant by the holders of the Series A.

 

The June 2017 Notes shall be amended to include an alternative conversion
feature that describes the ability of the Group to exchange their Senior Secured
Notes, Purchase Rights and Warrants into Preferred Shares at any time.



 

-1-

 



 



Valuation:

$750,000.00 of the June 2017 Notes by the Group (or other permitted third
parties) would exchange into Series A that is convertible into the equivalent of
49.99% of the outstanding common share structure of Avant (the “Common”) at the
time of conversion (the “Beneficial Ownership Limitation”). The Common shall
include issued preferred securities, and other securities that are not
redeemable by the Company, but shall not include convertible debt or other
securities that the Company may repurchase or redeem, so that the Beneficial
Ownership Limitation is not breached and no change of control occurs. In the
event outstanding convertible notes are converted common shares, those common
shares would be added to the calculation of the Common.

 

Any investment by the Group, including the $400,000 that is already invested,
total less than $750,000.00 would receive a pro-rata amount of Series A (the
“Ownership Rate”).

 

As of the date of this term sheet, Infusion has invested $325,000.00 into the
June 2017 Notes, and Xpress has invested $75,000.00 into the June 2017 Notes. 

Current Common Shares Outstanding 282,733,708 49.99% of Fully Diluted  Common
Share Structure 282,620,637 Percentage of the $750,000.00 currently
invested/Currently available to Exchange Currently, $400,000 would convert to
53.33% (40/75 is 53.33) of the 49.99% ownership Avant securities owned by
Infusion to be exchanged:

$325,000.00 Senior Secured Notes

43,333,333 Purchase Rights

10,833,333 Warrants 

Avant securities owned by Xpress to be exchanged:

$75,000 Senior Secured Promissory Notes

10,000,000 Purchase Rights

2,500,000 Warrants



Avant Preferred Share Issuance

The Series A will have the following characteristics:


 

1.    Series A converts into common shares at the Ownership Ratio. The Ownership
Ratio is based on the percentage of June 2017 Notes converted into Series A
where an investment of $750,000 is the equivalent of 49.99% of the Common, which
as August 23, 2017 is 282,733,708.



 

 





 



-2-

 

 



2.    As of August 23, 2017 the Ownership Ratio is 53.33% as $400,000 of the
$750,000 has been invested.

 

3.    Any future investments into the June 2017 Notes and conversion into the
Series A will result in the issuance of the Series A shares at the Ownership
Ratio.

 

4.    Any conversion by Infusion of its Series A will reduce the Ownership Ratio
by the percentage of Series A converted.

 

5.    Any future issuance of common shares, or in derivatives that convert into
common that are a part of the Common, will still be subject to the Ownership
Ratio.

 

Total Series A Preferred Shares 4999 Series A preferred shares Preferred Share
Conversion Rate Each Series A preferred shares is convertible into 0.01% of the
outstanding Common at the time of conversion. In the event multiple conversions
are made by the Group, each share of Series A may be convertible into different
amounts of common stock of Avant. Preferred Share Voting Rights The Series A
will vote together with the common stock and not as a separate class except as
specifically provided herein or as otherwise required by law. Each Series A
share shall have a voting right equivalent to the amount of common shares it can
convert into.

Use of Proceeds

1.       Get the company current

2.       Move the lab from Maryland to Dallas

3.       Setup up lab to produce revenue

4.       General corporate purposes

Commitment to increase authorized shares: Prior to December 31, 2017, Avant
commits to increase the number of authorized common shares of Avant to permit a
full conversion of the Series A, but not less than 2 billion common shares.
Terms of Conversion Upon a written conversion request, Avant shall process and
complete the conversion within 3 business days. Board of Director Nominations

As long as Infusion owns enough Preferred Shares that would result in Infusion’s
right to convert into 10% ownership of Avant’s common shares, it shall have the
right to place six directors on the Board of Directors of Avant, including the
right to replace any vacancies of those directors.







 



-3-

 

 



As long as Xpress owns enough Preferred Shares that would result in Xpress’
right to convert into 10% ownership of Avant’s common shares, it shall have the
right to place two directors on the Board of Directors of Avant, including the
right to replace any vacancies of those directors.

 

The Board shall not be increased beyond 9 members without the prior written
consent of the Holder of the majority of the Preferred Shares.

Right of First Refusal

The Preferred Shares shall contain a right of first refusal which shall allow
the Group, or either member of the Group to invest into Avant under the same
terms of any bona fide investment offer made to Avant, up to the maximum amount
of their investment.   In the event that the Group declines to exercise its
Right of First Refusal, the Group may exercise its Most-Favored Nation rights
described below.   

Most Favored Nation

As long as the Group owns the Preferred Shares, if Avant engages in any future
financing transactions with a third-party investor, Avant will provide the Group
with written notice (the “MFN Notice”) thereof promptly but in no event less
than 10 days prior to closing any financing transactions. Included with the MFN
Notice shall be a copy of all documentation relating to such financing
transaction and shall include, upon written request of the Group, any additional
information related to such subsequent investment as may be reasonably requested
by the Group. In the event the Group determines that the terms of the subsequent
investment are preferable to the terms of the Preferred Shares issued to the
Group, the Group will notify Avant in writing. Promptly after receipt of such
written notice from the Group, Avant agrees to amend or replace the Preferred
Shares, and, to be identical to the instruments evidencing the subsequent
investment.

 

The Group may exercise its Most Favored Nation clause in relation to either or
both of its 2017 Notes or Preferred Shares, in all or in part. Should the Group
exercise its Most Favored Nation clause, the Group’s investment that is being
converted pursuant to the Most Favored Nation clause with Avant will be
multiplied by two.



 



-4-

 

 



Restricted Shares/Piggyback Registration Rights

The securities to be issued hereby will be “restricted securities” and be
subject to restrictions on transfer, including restrictions imposed by state and
federal securities laws.

 

Avant shall include on the next registration statement Avant files with the SEC
(or on the subsequent registration statement if such registration statement is
withdrawn) all shares issuable upon conversion of any or all Preferred Shares
that the Group, in its sole discretion, may direct Avant to include, and any
restricted common shares granted that the Group then owns. 

Restrictions on Future Issuances to Third Parties

Avant shall not, directly or indirectly, without the prior written consent of
the holders of a majority of the Preferred Share then outstanding, issue any
securities, debt or equity (other than as contemplated in this term sheet). 

Security on AVDX Intellectual Property

The Group shall maintain its senior position on the secured intellectual
property by virtue of the June 2017 Notes; The Event of Default under the
Security and Pledge Agreement will be amended to include “failure to achieve an
increase in authorized common shares underlying the Series A prior to December
31, 2017”.

 

The Group shall vote to approve an increase in authorized common shares. 

No Variable Rate Transactions. While the Preferred Shares are outstanding, Avant
shall not enter into any variable rate transactions.   “Variable Rate
Transaction” means a transaction in which  Avant (i) issues or sells any debt or
equity securities that are convertible into, exchangeable or exercisable for, or
include the right to receive, additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon, and/or varies with, the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of Avant or the market for the
Common Stock or (ii) enters into any agreement, including, but not limited to,
an equity line of credit, whereby Avant may sell securities at a future
determined price. The Warrant and Purchase Right shall be exempt from this
provision.



 



-5-

 

 



Liquidation Preference

In the event of any liquidation or winding up of Avant, the holders of Preferred
Share shall be entitled to receive in preference to the holders of the Common
Stock a per share amount equal to the greater of: (i) the amount exchanged and
or paid and invested by the Group for the Preferred Share plus any declared but
unpaid dividends  or (ii) the amount such holder would have received had the
shares of Preferred Stock been converted into Common Stock immediately prior to
the liquidation or winding up (the “Liquidation Preference”) 

Restriction on Issuance

There will be a restriction on issuing common or preferred shares to any party
if the issuance would result in that party owning in excess of 49.99% of the
voting securities of Avant. 

Senior Secured Note

June 2017 Notes will be amended to include a requirement that Avant provide
seven days written notice of prepayment.

 

The June 2017 Notes will also be amended to permit its holder the option whether
to accept any payments of principal, whether prepayment or not, or deny and
affirmatively delay payment of any amounts due. 

Fees and Expenses Avant agrees to pay the Group’s legal fees and expenses
related to work performed for Avant, including this transaction.

 

The purpose of this Term Sheet is to express the mutual intent of the parties
hereto to proceed in good faith and as expeditiously as possible towards
consummation of the transaction on such terms and conditions summarized herein.
Therefore, it is intended as a basis for guidance to legal counsel for the
preparation of definitive documentation in support of the proposed transaction;
however, it is intended to be a legally binding obligation.



 

Agreed and Accepted:

 



Infusion 51a, LP   Xpress Group International Limited       /s/ Scott
VanderMeer                       8/25/2017   /s/ Chan Heng Fai       Avant
Diagnostics, Inc.           /s/ Philippe
Goix                              8/25/2017    



 

 

-6-



 





